Citation Nr: 1443433	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  08-33 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for heart disease, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II and/or posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971, and from February 1978 to February 1981, with subsequent service in the Mississippi Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans.  

In May 2008, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In February 2012, he testified at a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearings have been associated with the Veteran's claims folder.  During the video conference hearing, the Veteran requested that the record be held open for an additional 60 days to allow him to submit additional medical evidence, and waived his right to regional review of such evidence.  See 38 C.F.R. § 20.709 (2013).  Thereafter, the Board received copies of treatment reports that were already of record and had previously been considered.

In April 2012, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development, to include an attempt to obtain additional treatment records and provide the Veteran with VA examinations.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).



This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The probative and competent evidence of record fails to demonstrate that the Veteran has a current heart disease or disorder, to include ischemic heart disease.

2.  The probative and competent evidence of record fails to demonstrate that the Veteran's hypertension was diagnosed during service, was diagnosed to a compensable degree within one year of separation from service, is etiologically-related to any event, injury or disease of service, or was caused or aggravated any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a heart disease or disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  The criteria for establishing entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 132 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, a letter dated in November 2004 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  A second letter, dated in March 2006, notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.  A letter dated in August 2009 again informed the Veteran of the evidence necessary to support a claim for service connection on a secondary basis.

The Board also concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service treatment records, private and available VA post-service treatment records, and the Veteran's statements and testimony in support of his claims.  Although an attempt was made to obtain the Veteran's treatment records from the Biloxi, Mississippi, VAMC for the period January 1, 1987, through November 14, 2000, the VAMC responded that all the records for that period had been destroyed during Hurricane Katrina.  The Veteran was notified of this by phone in May 2012 and waived his right to a 10-day period to submit additional evidence.  An August 2012 memorandum of unavailability noted that all procedures to secure these records had been correctly followed and exhausted, further stating that any additional attempts would be futile.

The Veteran was also afforded a VA examination in May 2012, in compliance with the Board's April 2012 remand.  Review of the examination report demonstrates that the VA examiner reviewed the complete evidence of record, obtained a history of symptomatology and treatment from the Veteran, performed a comprehensive examination, along with a review of diagnostic test results, and provided sound reasons and bases for his opinion.  Accordingly, the Board concludes that the report is adequate upon which to base a decision in this case.

Further, as noted above, in February 2012, the Veteran was afforded a Board video conference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that the hearing generally was held in compliance with the provisions of Bryant.  Further, a review of the record also reveals no assertion, by the Veteran or his service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's submissions and statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the submissions and statements focus on the evidence and elements necessary to substantiate the claim.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Further, any deficiency is nonprejudicial, in light of the Board's remand to obtain all potentially relevant evidence.

Analysis

The Veteran contends that he has hypertension and cardiac problems, secondary to his diabetes mellitus and/or his PTSD.  He also has asserted that he has a heart condition, secondary to his presumed exposure to herbicides in Vietnam.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The Federal Circuit recently held that, for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

Service connection for certain chronic diseases, such as hypertension and certain heart diseases, may be established on a presumptive basis by showing that the disease manifested to a compensable degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA regulations further provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. See 38 C.F.R. § 3.309(e).  The term 'herbicide agent' means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6).  

Ischemic heart disease is included among the diseases found to be associated with herbicide exposure set forth in section 3.309(e) of the regulations.  Thus, service connection for ischemic heart disease may be awarded on a presumptive basis to a Veteran exposed to herbicides during active service.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service- connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service-connected disability.  Id; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran's service treatment records for his periods of active duty service are negative for any findings of hypertension or heart disease.  However, his Form DD 214 shows that he served in the Republic of Vietnam for 10 months and 18 days during his first period of service.  The Veteran subsequently served in the Mississippi Army National Guard and had intermittent periods of active duty training.  National Guard records show that the first diagnosis of hypertension was in April 1995; however, an earlier November 1989 periodic examination report shows a blood pressure reading of 150/100.  National Guard records do not show that he was active duty or active duty for training in November 1989 or April 1995. The Veteran had an abnormal treadmill stress test in November 1995, which was noted to be suggestive of ischemia.  The physician noted that it was probably an EKG artifact due to his hypertensive cardiovascular disease.  In March 1997, the Veteran was seen by a cardiologist, who noted the phase II November 1995 stress test, including the finding that the T-wave change was felt to be an artifact due to blood pressure.  The cardiologist cleared the Veteran for limited physical activity, and it was noted that he did not need a thallium stress test unless he had an abnormal EKG.

VA treatment records shows some elevated blood pressure readings in October and December 1983, March 1984, and November 1987.  However, there was no diagnosis of hypertension at any time.

The Veteran was diagnosed with diabetes mellitus in December 1998.  An EKG, however, showed normal sinus rhythm and left ventricular hypertrophy.  A chest
x-ray showed no active cardiopulmonary disease.

Subsequent private treatment records from Tulane University note that, in January 2012, he had normal myocardial perfusion spect imaging with exercise, and the hemodynamic response to exercise stress was normal with ECG changes not consistent with ischemia.  He had an abnormal (mildly depressed) left ventricular ejection fraction by gated spect, and a below average exercise capacity.  It was noted that he was an intermediate risk study for major cardiac events secondary to depressed ejection fraction with no evidence of myocardium in jeopardy and frequent monomorphic premature ventricular contractions at rest and exercise. Further work-up was suggested by obtaining a 2-D transthoracic echocardiogram and a 48-hour Holter monitor.

A February 2012 VA transthoracic echocardiogram shows mild left ventricular systolic dysfunction (45-50%) with wall motion abnormalities; grade I diastolic dysfunction; and mild left atrial enlargement.  A March 2012 cardiology procedure note shows that the results from the Holter monitor showed that the Veteran spent 0% of his time bradycardic and 10% tachycardic.  The conclusion was that baseline rhythm was sinus rhythm.

A.  Entitlement to service connection for heart disease, to include as secondary to service-connected diabetes mellitus, type II

In May 2012, as noted above, the Veteran was afforded a VA heart examination, which evidenced normal heart rate and rhythm, normal sounds, clear auscultation of the lungs, normal peripheral pulses, and no evidence of peripheral edema.  Despite the previous treatment reports and diagnostic tests, the VA examiner concluded that the Veteran had never been diagnosed with a heart condition.  Rather, he opined that the Veteran had no true cardiac diagnosis/heart disease.  He further found that the Veteran had no known coronary disease and that his stress test was negative for ischemia.  He noted that the only abnormal findings were a slightly low ejection fraction and nonspecific wall motion abnormalities.  He added that the etiology for these mild, nonspecific findings was unknown, but certainly was not due to ischemic heart disease or hypertension, as the Veteran had a normal stress test and no evidence of left ventricular hypertrophy.  Moreover, he stated that, although the Veteran had a remote test in 1995, suggesting possible ischemia, a more recent nuclear stress test (which he said was much more sensitive for ischemia), as well as a Holter test, were negative.  He concluded that, as the Veteran had no significant cardiac/heart disease, this condition did not develop during service and was neither caused, nor aggravated by, his diabetes mellitus, type II or PTSD.

Based on a review of the complete evidence of record, the Board concludes that the competent and probative evidence is against the Veteran's claim of entitlement to service connection for a heart disease, to include ischemic heart disease.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, the most probative medical evidence of record demonstrates that the Veteran does not have a current diagnosis of a heart disease and has had no such a diagnosis since filing his claim for VA benefits.  Specifically, in May 2012 the VA examiner reviewed the Veteran's claims folder, including the results of his pervious diagnostic testing.  The examiner acknowledged the abnormal findings noted during the diagnostic testing, and concluded that the Veteran had no true cardiac diagnosis/heart disease.  He stated that the etiology of the mild, nonspecific findings was unknown, but certainly was not due to ischemic heart disease.  The examiner provided an explanation for his opinion, to include reliance on more recent nuclear stress and Holter tests.  There is no contrary medical opinion of record.  

Accordingly, the May 2012 VA examiner's opinion, which is supported by a thorough explanation that takes into account the Veteran's entire relevant medical history, including his diagnostic testing, is found to be the most probative evidence of record.  The Board accords more weight to the May 2012 VA examiner's opinion than to the Veteran's contentions, as the former is a medical doctor with medical training and expertise.  By contrast, the Veteran does not have such a medical background or expertise.  Thus, the VA examiner's professional opinion has more probative value than the Veteran's lay statements and opinion. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Layno, 6 Vet. App. at 469.

Accordingly, the Board concludes that the competent and probative evidence of record fails to support the Veteran's claim of entitlement to service connection for a heart disease, including ischemic heart disease, to include as secondary to diabetes mellitus, type II.   The preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for heart disease must be denied.  See 38 C.F.R. § 3.102.

B.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II and/or PTSD

For VA rating purposes, hypertension means that the diastolic pressure is predominantly 90 mm Hg or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 mm Hg or greater, with a diastolic pressure of less than 90 mm Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  Note (1) to Diagnostic Code 7107 states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The medical community has defined hypertension as high arterial blood pressure with a minimum threshold of 140 mm Hg for systolic blood pressure and 90 mm Hg for diastolic blood pressure.  See Duenas v. Principi, 
18 Vet. App. 512, 520 (2004) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 801 (28th ed. 1994).

As noted above, the Veteran's service treatment records for his periods of active duty service are negative for any findings of hypertension.  He was not diagnosed as having hypertension until several years after his separation from service.

During the Veteran's May 2012 VA hypertension examination, the examiner noted that the Veteran was first diagnosed with hypertension in 1991 and was started on medications for a short while.  In 1995, he was restarted on medications for a short period, then, in 1999, when he was found to be diabetic, he was restarted on medications, which he continued to take.  It was noted that his blood pressure had been under fair control since that time.  During the physical examination, the Veteran's blood pressure readings were 130/74, 128/70 and 122/75.  The examiner opined that the Veteran's hypertension did not begin during active duty.  In this regard, he noted that the Veteran did not have sustained hypertension, requiring continuous medications, until 1999.  Although there were reports and one-time elevated readings prior to 1999, it was not until 1999 that the Veteran began and remained on medications.  Thus, the examiner opined that the condition developed many years after service.  Moreover, he found that the Veteran's hypertension was neither caused, nor aggravated by diabetes mellitus, type II.  He noted that the Veteran had no evidence of diabetic nephropathy, adding that diabetes only causes or aggravates hypertension if it causes kidney damage, which was not evident in the Veteran's case.  Finally, he noted that PTSD is not a risk factor for hypertension.  Thus, he opined that the Veteran's hypertension had not been caused or aggravated by his service-connected PTSD.  

Based on a review of the complete evidence of record, the Board concludes that the competent and probative evidence is against the Veteran's claim of entitlement to service connection for hypertension, either on a direct, presumptive or secondary basis.  As noted above, there is no evidence he was diagnosed with the disorder during service or within the first year following active duty.  Moreover, the VA examiner found that the Veteran's hypertension did not begin during active duty, and there is no competent and credible evidence of record relating the hypertension to any incident of service.  The VA examiner also concluded that the Veteran's hypertension was not caused or aggravated by his diabetes mellitus, type II or his PTSD.  There is no contrary medical opinion of record.  

The May 2012 VA examiner's opinion, which is supported by a thorough explanation that takes into account the Veteran's entire relevant medical history, is found to be the most probative evidence of record.  The Board accords more weight to the May 2012 VA examiner's opinion than to the Veteran's contentions, as the former is a medical doctor with medical training and expertise.  By contrast, the Veteran does not have such a medical background or expertise.  Thus, the VA examiner's professional opinion has more probative value than the Veteran's lay statements and opinion. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Layno, 6 Vet. App. at 469.

Accordingly, the Board concludes that the competent and probative evidence of record fails to support the Veteran's claim of entitlement to service connection for hypertension on any basis.  The preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hypertension must be denied.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for heart disease, to include as secondary to service-connected diabetes mellitus, type II, is denied.

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II and/or PTSD, is denied. 



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


